Exhibit 10.1
[calogo.jpg]
 
 
 
 
 
Guy A. Di Lella
 
520 Madison Avenue
 
221 Main Street
Chief Human Resources Officer
 
23rd Floor
 
#1600
 
 
New York, New York 10022
 
San Francisco, California 94105
 
 
 
 
 
 
 
tel: +1 650 534 9888
 
 
 
 
guy.dilella@ca.com
 
 



June 30, 2015


CA, Inc.
520 Madison Avenue
New York, New York 10022


Re: Employment Letter- Ayman Sayed

Dear Ayman:
This is your Employment Letter (the “Letter”) with CA, Inc., a Delaware
corporation (the “Company”). It sets forth the terms of your employment with the
Company and your service to the Company and its affiliates from time to time
(together, the “Group”).
1.
Your Position, Performance and Other Activities

(a)     Position. You will be employed in the position of Executive Vice
President, Chief Products Officer of the Company.
(b)     Authority, Responsibilities and Reporting. You will report directly to
the Company’s Chief Executive Officer. Your duties, responsibilities and
authority shall be such duties, responsibilities and authority as are consistent
with the above job titles and such other duties, responsibilities and authority
as the Chief Executive Officer shall from time to time specify commensurate with
your position. During your employment, your principal place of performance of
your responsibilities under this Letter will be Santa Clara, California.
(c)     Performance. During your employment, you will (a) serve the Group
faithfully, diligently and to the best of the your ability under the direction
of the Chief Executive Officer, (b) devote your full working time and best
efforts, attention and energy to the performance of your duties to the Group and
(c) not do anything inconsistent with your duties to the Group.
(d)     Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the Group.
However, you may (1) serve on corporate, civic or charitable boards, (2) manage
personal investments, or (3) deliver lectures, or fulfill speaking engagements
or teach at educational




--------------------------------------------------------------------------------

June 30, 2015
Page 2




institutions, so long as (A) these activities do not interfere with your
performance of your responsibilities under this Letter and (B) any service on a
corporate, civic, charitable board or any other outside organization must be
approved by the Company in advance and in writing in accordance with the
Company’s written policies as in effect from time to time.
2.
Term of Your Employment

(a)     Your employment under this Letter will begin on August 10, 2015 (the
“Start Date” of this Letter) and will continue until your employment is
terminated by you or by the Company (this period referred to as the “Employment
Period”). References in this Letter to “your employment” are to your employment
under this Letter.
(b)     You and the Company agree that your employment with the Company is
“at-will” which means that either you or the Company may terminate your
employment at any time, for any reason whatsoever, with or without Cause or Good
Reason (as such terms are defined herein), in accordance with the terms of this
Letter.
3.
Your Compensation

(a)     Salary. For the portion of the Company’s fiscal year 2016 (beginning on
April 1, 2015 and ending on March 31, 2016) following your Start Date, you will
receive an annual base salary at the rate of $600,000. After fiscal year 2016
your annual base salary will be determined by the Compensation and Human
Resources Committee of the Board of Directors (the “Compensation Committee”) in
its sole discretion and in accordance with its normal review process; provided
that your annual base salary will not be reduced below $600,000 (other than in
connection with a reduction proportionately applied to the annual base salaries
of the Company’s other executive officers or in connection with a broad-based
salary reduction program). Your annual base salary as in effect from time to
time is referred to as your “Salary”. Your Salary will be paid in accordance
with the Company’s normal practices for senior executives but you shall in any
event receive pro-rata installments of your Salary at least once each calendar
month.
(b)     Annual Performance Cash Incentive. For fiscal year 2016, you will be
eligible to receive an annual performance cash incentive (your “Annual
Performance Cash Incentive”) in accordance with the Company’s 2011 Incentive
Plan (and any successor plan). The target level for fiscal year 2016 will be
$600,000, pro-rated based on the number of days you serve the Company during
fiscal year 2016. The terms of the Annual Performance Cash Incentive, including
the performance metrics used in determining your Annual Performance Cash
Incentive, will be subject to the determination and approval of the Compensation
Committee on an annual basis. For each fiscal year after fiscal year 2016, your
Annual Performance Cash Incentive target level will be subject to the review and




--------------------------------------------------------------------------------

June 30, 2015
Page 3




approval of the Compensation Committee.

(c)     Long-Term Incentive Awards. Beginning with the Company’s 2016 fiscal
year, you will annually be eligible to receive long-term incentive awards
(“Long-Term Incentive Awards”) as determined by the Company in accordance with
the Company’s 2011 Incentive Plan (and any successor plan). The target award
level for your Long-Term Incentive Awards under the Company’s Long-Term
Incentive Plan for fiscal year 2016 will be $2,000,000, pro-rated based on the
number of days you serve the Company during fiscal year 2016, and will be
granted pursuant to the Company’s methodologies and consistent with how such
awards are granted to other executive officers for fiscal year 2016. The terms
of the Long-Term Incentive Awards, including the performance metrics used in
determining your Long-Term Incentive Awards payouts, will be subject to the
determination and approval of the Compensation Committee on an annual basis. For
each fiscal year after fiscal year 2016, your Long-Term Incentive Award target
level will be subject to the review and approval of the Compensation Committee.
(d)     Sign-On Bonus. You shall receive a sign-on bonus as follows, intended to
compensate you for certain amounts forfeited upon leaving your prior employer:
(1)     $1,750,000 cash payment (subject to applicable tax withholding) to be
made to you on or around the 30th day following the Start Date,
provided, however, if you provide notice of termination other than for Good
Reason, or if the Company terminates you for Cause (as Good Reason and Cause are
defined in the Company’s Executive Severance Policy), in each case prior to the
first anniversary of your Start Date, you will be required to promptly repay the
Company the gross amount of the entire cash sign-on bonus paid to you; and
(2)     equity incentive compensation, to be granted effective as of your Start
Date pursuant to the 2011 Incentive Plan and the grant agreements provided to
you with respect to these awards, as follows:
time-based RSUs, to be granted effective as of the Start Date with a grant date
fair value for accounting purposes under FASB ASC Topic 718 of approximately
$3,600,000, as determined by the Company based on its valuation methodology as
of the Start Date (the “Sign-On RSUs”). The Sign-On RSUs will vest and be
settled in Company common shares as follows: 45% on the first anniversary of the
grant date, 33% on the second anniversary of the grant date and 22% on the third
anniversary of the grant date, subject to your continued service through each
such date, and shall




--------------------------------------------------------------------------------

June 30, 2015
Page 4




otherwise be governed by the terms set forth in this Letter and the grant
agreement provided by the Company.
4.
Other Employee Benefits; Change in Control Severance Policy

(a)     Vacation. You will be entitled to paid annual vacation consistent with
the Company’s vacation policy as in effect from time to time.
(b)     Employee Benefit Plans. During your employment, you will be eligible to
participate in the Company’s employee benefit and welfare plans, including plans
providing retirement benefits, deferred compensation, medical, dental,
hospitalization, life or disability insurance and the Savings Harvest 401(k)
Plan on a basis that is no less favorable than what is provided to other senior
executives of the Company generally.
(c)     Change in Control Severance Policy. The Compensation Committee has
approved your participation in the Company’s Change in Control Severance Policy
(as may be amended from time to time, the “CIC Severance Policy”) as a Schedule
A participant (i.e., at 2.99 multiple), provided that (i) you will not be
eligible for the benefits under Section 4(g) of the CIC Severance Policy
relating to any Excise Tax Gross-up and (ii) such participation shall be in
accordance with the terms of such CIC Severance Policy. Your participation and
any other terms and conditions related to participation shall be at the
discretion of the Compensation Committee or the Board of Directors in accordance
with the terms of the CIC Severance Policy.
5.
Termination of Your Employment

(a)     No Reason Required. Subject to Section 6, you or the Company may
terminate your employment at any time for any reason, or for no reason.
(b)     Advance Notice Generally Required. Notwithstanding anything else
contained in this Letter to the contrary, subject to Section 6 of this Letter
and the terms of the CA, Inc. Executive Severance Policy, as may be amended from
time to time (the “Executive Severance Policy”), the Company and you each
acknowledge and agree that your employment with the Company may be terminated by
either the Company upon 30 days’ written notice to you (except in the case of a
termination for Cause, as defined in the Executive Severance Policy, in which
case notice will not be required) or by you upon 90 days’ written notice to the
Company in the event of a resignation without Good Reason, as defined in the
Executive Severance Policy. Notwithstanding the foregoing, in the event of a
Qualifying Termination as described in Section 6 below, the notice provisions
set forth in the Executive Severance Policy will apply. In addition, this Letter
shall automatically terminate upon your death or disability (as determined in
accordance with the Company’s




--------------------------------------------------------------------------------

June 30, 2015
Page 5




long-term disability program and policies). The Company may determine to waive
all or part of your 90-day notice period at its discretion (but shall provide
you with full compensation and benefits for the portion of such period that
occurs prior to your Termination Date, provided that your Salary shall continue
for no less than 30 days during such period). Upon termination of your
employment for any reason whatsoever, the Company shall have no further
obligations to you after your Termination Date other than those set forth in
Section 6 of this Letter. The effective date of your termination of employment
shall be referred to herein as the “Termination Date.”
6.
The Company’s Obligations in Connection with Your Termination

(a)     General Effect. On termination of employment in accordance with Section
5, your employment will end and the Group will have no further obligations to
you except as provided in this Section 6.
(b)     By the Company Without Cause or By You With Good Reason. If, during your
Employment Period, the Company terminates your employment without “Cause” or you
terminate your employment for “Good Reason” (i.e., experience a “Qualifying
Termination”, as each of these terms are defined in the Executive Severance
Policy)):
(1)     The Company will pay you the following as of the end of your employment:
(i) your unpaid Salary (which shall be paid to you on the date of the Company’s
first regularly scheduled payroll after your Termination Date), (ii) any accrued
but unpaid business expense reimbursement, (iii) any unpaid but awarded Annual
Performance Cash Incentive for the fiscal year preceding the fiscal year in
which the Termination Date occurs and (iv) any vested benefits and other amounts
that you are otherwise entitled to receive under any employee benefit plan,
policy, practice or program of the Company or any of its affiliates (which shall
be payable in accordance with such employee benefit plan, policy, practice or
program, as the case may be) (collectively, the “Accrued Benefits”);
(2)     You will be eligible for the termination benefits in accordance with,
and subject to the terms and conditions of, the Executive Severance Policy and,
if applicable, the CIC Severance Policy;
(3)     Any Sign-on RSUs that have not vested and been paid as of your
Termination Date will vest and be settled in accordance with their original
schedule set forth above, subject to compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A); and,




--------------------------------------------------------------------------------

June 30, 2015
Page 6




(4)     All other outstanding awards will be governed by the terms of the
applicable plans and award agreements.
You shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay, except as otherwise provided herein.
(c)     Condition. The Company will not be required to make the payments and
provide the benefits stated in this Section 6 (other than your Accrued
Benefits), unless you execute and deliver to the Company, and do not revoke, a
valid and effective release and waiver in accordance with the Executive
Severance Policy and/or CIC Severance Policy, as applicable.
7.
Employment and Confidentiality Agreement; No Public Statements or Disparagement;
Proprietary Information

(a)     Employment and Confidentiality Agreement. You will be required to
execute and deliver to the Company on or about the Start Date the Company
Employment and Confidentiality Agreement the terms of which are incorporated
herein by reference). Pursuant to the Employment and Confidentiality Agreement,
you will be subject to certain covenant provisions including non-solicitation of
customers and employees provisions for one-year following the termination of
your employment for any reason. The Company may waive this provision in its
discretion.
(b)     No Public Statement or Disparagement. You agree that you will not make
any public statement that would libel, slander or disparage (the foregoing, to
“Disparage”) any member of the Group or any of their respective past or present
officers, directors, employees or agents, and the Company agrees that the
members of the Board of Directors and the Company’s executive officers will not
Disparage you; provided that nothing in this Section 7 or in any other provision
of this Letter shall prevent either you, the Company or the Company’s executive
officers or Board members, respectively, from providing truthful and candid
assessments of Group personnel and processes in accordance with established
procedures or truthful testimony or other information in any legal proceeding,
investigation or as otherwise may be required by law.
(c)     Proprietary Information. “Proprietary Information” means confidential or
proprietary information, knowledge or data concerning (1) the Group’s
businesses, strategies, operations, financial affairs, organizational matters,
personnel matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, (2) any other matter relating to the Group and (3) any
matter relating to clients of the Group or other third parties having
relationships with the Group. Proprietary Information includes (1) information
regarding




--------------------------------------------------------------------------------

June 30, 2015
Page 7




any aspect of your tenure as an employee of the Group or the termination of your
employment, (2) the names, addresses, and phone numbers and other information
concerning clients and prospective clients of the Group, (3) investment
techniques and trading strategies used in, and the performance records of,
client accounts or other investment products, and (4) information and materials
concerning the personal affairs of employees of the Group. In addition,
Proprietary Information may include information furnished to you orally or in
writing (whatever the form or storage medium) or gathered by inspection, in each
case before or after the date of this Letter. However, Proprietary Information
does not include information (1) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
or as a result of the violation by a third party of the Group’s confidentiality
rights, or (2) that you can establish was independently developed by you without
reference to any Proprietary Information.
(1)     Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the Group’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Proprietary Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Letter will operate to weaken or waive any rights
that the Group may have under statutory or common law, or any other agreement,
to the protection of trade secrets, confidential business information and other
confidential information.
(2)     Limitations. Nothing in this Letter prohibits you from providing
truthful testimony or information concerning the Group to governmental,
regulatory or self-regulatory authorities. Also, the parties (and their
respective employees, representatives and agents) may disclose to any and all
persons, without any limitation of any kind, the tax treatment and tax structure
of this Letter and all materials of any kind (including opinions and other tax
analysis) that are provided to either party related to such tax treatment and
structure.
(d)     Payment Obligations. If you fail to comply with any provision in this
Section 7 (including any provision in the Employment and Confidentiality
Agreement incorporated herein by reference) during your employment period or
during any restricted period thereafter, you will forfeit all remaining payments
and benefits owed to you under Section 6 which were conditioned on you providing
the Company with a release. In addition, the Group will be entitled to legal,
equitable or other remedies, including, without




--------------------------------------------------------------------------------

June 30, 2015
Page 8




limitation, injunctive relief and specific performance to protect against any
such non-compliance or threatened non-compliance.
8.
Representations

(a)     You represent that your employment hereunder will not violate any law or
duty by you are bound, and will not conflict with or violate any agreement or
instrument (including any non-competition or non-solicitation covenants with any
prior employer or any other entity) to which you are a party or by which you are
bound. The Company further represents that this Letter has been duly approved by
the Compensation Committee and that it has full authority to execute this Letter
and perform its obligations under this Letter.
(b)     You acknowledge that (1) all cash and equity incentive awards granted to
you shall be subject to the terms of such awards (as set forth in this Letter
and the respective grant agreements) and shall be subject to recapture under the
Company’s clawback policy and clawback provisions as currently in effect and as
may be amended from time to time and (2) you will be subject to the Company’s
stock ownership guidelines as currently in effect and as may be amended from
time to time.
(c)     You represent that you are legally authorized to work in the United
States, and you will provide documentation showing such authorization to the
Company on your Start Date. You acknowledge that, in order for the Company to
comply with United States law, the Company may not employ anyone who cannot
provide documentation showing that they are legally authorized to work in the
United States.
(d)     You represent that all information provided to the Company or its agents
with regard to your background is true and correct to the best of your
knowledge. Your breach of this representation shall constitute “Cause.” This
offer is contingent upon the successful completion and review of third party
background checks and professional reference checks and if the findings of the
checks are not satisfactory to the Company, this offer may be withdrawn.
9.
General Provisions

(a)     Any notice required or permitted to be given under this Letter shall be
made either:
(i) by personal delivery to you or, in the case of the Company, to the Company’s
principal office (“Principal Office”) located at 520 Madison




--------------------------------------------------------------------------------

June 30, 2015
Page 9




Avenue, New York, New York 10022, Attention: Chief Human Resources Officer, or
(ii) in writing and sent by registered mail, postage prepaid, to your residence,
or, in the case of the Company, to the Company’s Principal Office.
(b)     This Letter shall be binding upon you and your heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
successors and assigns and any subsidiary or parent of the Company.
(c)     You and the Group will treat all payments to you under this Letter
(except for expense reimbursements that are not subject to taxation) as
compensation for services. Accordingly, the Group may withhold from any payment
any taxes that are required to be withheld under any law, rule or regulation.
(d)     This Letter shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of law principles. Any
action relating to this Letter or your employment shall be brought exclusively
in the state or federal courts of the State of New York, County of Suffolk.
(e)     This Letter, the Company’s Employment and Confidentiality Agreement and
the other documents referred to herein represent the entire agreement between
you and the Company related to your employment and supersede any and all
previous oral or written communications, representations or agreements related
thereto. This Letter may only be modified, in writing, jointly by you and a duly
authorized representative of the Company. This Letter may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. However, this Letter will not be
effective until the date it has been executed by both parties. In the event of
any conflict in terms or provisions between this Letter and the Employment and
Confidentiality Agreement, the terms and provisions of this Letter shall prevail
and govern. For the avoidance of doubt, in the event of any conflict in terms or
provisions between this Letter and any award agreement pursuant to which you are
granted equity in the Company, the terms and provision of the award agreement
shall prevail and govern.
(f)     The provisions of this Letter shall be severable in the event that any
of the provisions hereof (including any provision within a single paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not in any way be impaired and shall remain enforceable to the fullest
extent permitted by law. In addition, waiver by any party hereto




--------------------------------------------------------------------------------

June 30, 2015
Page 10




of any breach or default by the other party of any of the terms of this Letter
shall not operate as a waiver of any other breach or default, whether similar to
or different from the breach or default waived. No waiver of any provision of
this Letter shall be implied from any course of dealing between the parties
hereto or from any failure by either party hereto to assert its or her rights
hereunder on any occasion or series of occasions.
(g)     The parties agree that this Letter is intended to comply with the
requirements of Section 409A or an exemption from Section 409A. In the event
that after execution of this Letter either party makes a determination
inconsistent with the preceding sentence, it shall promptly notify the other
party of the basis for its determination. The parties agree to renegotiate in
good faith the terms of this Letter at no additional cost to the Company (other
than the Company’s routine expenses for outside counsel), if you and the Company
determine that this Letter as structured would have adverse tax consequences to
you under applicable law. To extent that you would otherwise be entitled to any
payment under this Letter or any plan or arrangement of the Company or its
affiliates, that constitutes “deferred compensation” subject to Section 409A and
that if paid during the six months beginning on the Termination Date would be
subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
the payment will be paid to you on the earlier of the six-month anniversary of
the Termination Date, a change in ownership or effective control of the Company
(within the meaning of Section 409A and to the extent permitted by Section 409A)
or your death. Similarly, to the extent that you would otherwise be entitled to
any benefit (other than a payment) during the six months beginning on the
Termination Date that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided on the earlier of the
six-month anniversary of the Termination Date, a change in ownership or
effective control of the Company (within the meaning of Section 409A and to the
extent permitted by Section 409A) or your death. In addition, any payment or
benefit due upon a termination of employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
you only upon a “separation from service” as defined in Treas. Reg. 1.409A-1(h).
To the extent applicable, each severance payment made under this Letter shall be
deemed to be separate payments, amounts payable under Section 6 of this Letter
shall be deemed not to be a “deferral of compensation” subject to Section 409A
to the extent provided in the exceptions in Treas. Reg. 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treas.
Reg. 1.409A-1 through 1.409A-6.
Notwithstanding anything to the contrary in this Letter or elsewhere, any
payment or benefit under this Letter or otherwise that is exempt from Section
409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or (C) shall be paid or
provided to you only to the extent




--------------------------------------------------------------------------------

June 30, 2015
Page 11




that the expenses are not incurred, or the benefits are not provided, beyond the
last day of the second taxable year following the taxable year in which the
“separation from service” occurs; and provided further, that such expenses shall
be reimbursed no later than the last day of the third taxable year following the
taxable year in which your “separation from service” occurs.  Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Letter is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.
Very truly yours,
Accepted and agreed to:


/s/ Ayman Sayed
 
/s/ Guy A. Di Lella
Ayman Sayed
 
 
Guy A. Di Lella
Chief Human Resources Officer
CA, Inc.

Date:
7/2/2015
 
 
Date:
 







